Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 1 of 34 PageID #: 1162




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )       No. S1-4:18 CR 975 CDP
                                               )
 DUSTIN BOONE,                                 )       FILED UNDER SEAL
 CHRISTOPER MYERS,                             )
 and STEVEN KORTE,                             )
                                               )
        Defendants.                            )

 NOTICE OF INTENT TO USE INEXTRICABLY INTERTWINED EVIDENCE AND/OR
                         RULE 404(b) EVIDENCE

        COMES NOW, the United States of America, by and through Sayler A. Fleming, United

 States Attorney for the Eastern District of Missouri, and Robert F. Livergood and Carrie Costantin,

 Assistant United States Attorneys for said District, and files this notice in accordance with Rule

 404(b) of the Federal Rules of Criminal Procedure to provide reasonable notice in advance of trial

 of the permitted purposes for which the Government intends to offer the evidence at trial. This

 case is set for trial on March 15, 2021.

        The Government asserts that the evidence listed in this notice is, in fact, intrinsic to the

 charged offenses and therefore not subject to Rule 404(b). However, from an abundance of caution,

 the Government notifies the defendants of its intended use of the listed evidence.

 I.     Introduction

        The Superseding Indictment charges the defendants, all of whom were law enforcement

 officers, with a civil rights charge and obstruction-related offenses against two of the officers. In

 particular, defendants Dustin Boone, Christopher Myers and Steven Korte are charged with


                                                   1




                            Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 2 of 34 PageID #: 1163




 violating 18 U.S.C. §§ 2 and 242 (deprivation of civil rights under color of law); defendant Myers

 is charged with violating 18 U.S.C. § 1519 (destruction, alteration, or mutilation of evidence in a

 federal investigation); and defendant Korte is charged with violating 18 U.S.C. § 1001 (making

 false statements to the Federal Bureau of Investigation).

 II.    Factual Background

        Following the acquittal on September 15, 2017, of former St. Louis Metropolitan Police

 Department (“SLMPD”) Officer Jason Stockley on a state murder charge stemming from an

 officer-involved shooting, there were multiple days of concentrated protests in and around St.

 Louis, Missouri. SLMPD and the City of St. Louis had notice of the impending verdict, planned

 their protest response, and organized its officers into response teams. Many officers, including

 defendants Dustin Boone, Christopher Myers, and Steven Korte, were detailed to the Civil

 Disobedience Team (CDT). SLMPD Detective L.H., a 22-year veteran officer of SLMPD, was

 assigned to work in an undercover capacity during the protests and was tasked with documenting

 protest activity and property destruction.

        The Arrest and Assault of L.H.

        During the evening of September 17, 2017, two days after the protests began, L.H. was

 working undercover and ended up at or around the St. Louis Public Library at the corner of 14th

 Street and Olive Street. At around the same time, Boone, Myers, Korte, and other CDT officers

 were walking north on 14th Street toward Washington Avenue. The CDT officers were walking

 in a double-file line. While the CDT was walking on 14th Street, there was very little protest

 activity at the intersection of 14th Street and Olive Street.

        As the CDT approached the corner of 14th Street and Olive Street, CDT officers began

 running toward individuals who were running from pepper balls being dispersed by the SLMPD


                                                   2




                             Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 3 of 34 PageID #: 1164




 SWAT. L.H. was present in the area in his capacity as an undercover officer and was not

 committing any crime.

        L.H. was standing on the corner of 14th Street and Olive Street between a portable

 generator and a traffic box. Believing that L.H. was a protester, the defendants Boone, Hays, Korte,

 and Myers took L.H. into custody, and in so doing, assaulted him, using physical force that was

 both unnecessary and unreasonable. While L.H. was on the ground, and in a confined area, multiple

 officers were around him, struggling with his body and yelling at L.H. to put his hands out.

 Throughout the arrest, L.H. never resisted any of the officers around him or otherwise did anything

 to warrant the use of physical force against him. Nonetheless, officers used physical force against

 L.H. Specifically, Boone knelt on L.H.’s back and forced his head down on the cement, while

 telling L.H. not to look at him; Hays delivered strikes to L.H.’s body with his riot baton; Korte

 kicked L.H.; and Myers struck L.H. and intentionally mutilated or broke L.H.’s cellular phone and

 removed the battery from his camera. Boone’s, Myers’, Hays’, and Korte’s actions were without

 reason or provocation, and inconsistent with when it is lawful and appropriate for an officer to use

 such physical force.

        A cell phone recording made by L.H. during his arrest and assault captured Hays’ and

 Korte’s voices yelling at L.H., as well as images of Myers’s face.

        The following day, after roll call at the Electrician’s Hall, a member of the SLMPD CDT

 team requested that all officers involved with the arrest at 14th Street and Olive Street meet him

 outside. Defendants Boone, Hays, Myers, Colletta, and a few other officers went outside. While

 meeting with the member of the command staff, the CDT officers learned that the arrestee was

 L.H. During this meeting, Boone admitted his role in the arrest.

        Before, during, and after the events, Boone, Myers, Hays, and others texted about the


                                                  3




                            Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 4 of 34 PageID #: 1165




 events. Those text messages are described below and are the subject of this notice.

 III.   Rule 404(b)

        Rule 404(b) states, in part:

        (1) Evidence of any other crime, wrong, or act is not admissible to prove a person’s

            character in order to show that on a particular occasion the person acted in

            accordance with the character.

        (2) This evidence may be admissible for another purpose, such as proving motive,

            opportunity, intent, preparation, plan, knowledge, identity, or absence of

            mistake, or lack of accident.

 Fed. R. Evid. 404(b)(1) and (2). Such evidence is admissible if “(1) it is relevant to a material

 issue; (2) it is similar in kind and not overly remote in time to the crime charged; (3) it is supported

 by sufficient evidence; and (4) its potential prejudice does not substantially outweigh its probative

 value.” United States v. Smith, 978 F.3d 613, 616 (8th Cir. 2020) (citation and internal quotations

 omitted). Rule 404(b) is a rule of inclusion. United States v. Pierson, 544 F.3d 933, 940 (8th Cir.

 2008). The Court conducts a Rule 403 balancing test to determine whether the evidence’s probative

 value is substantially outweighed by the danger of unfair prejudice. Id.

        “Rule 404(b) applies only to extrinsic, not intrinsic, evidence.” United States v. Thomas,

 760 F.3d 879, 883 (8th Cir. 2014); United States v. Guzman, 926 F.3d 991, 999 (8th Cir. 2019).

        Intrinsic evidence is evidence offered for the purpose of providing the context in which the

 charged crime occurred, completes the story, or provides a total picture of the charged crime.

 Thomas, 760 F.3d at 883. “A jury is entitled to know the circumstances and background of a

 criminal charge. It cannot be expected to make its decision in a void-without knowledge of the

 time, place and circumstances of the acts which form the basis of the charge.” United States v.


                                                    4




                             Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 5 of 34 PageID #: 1166




 Moore, 735 F.2d 289, 292 (8th Cir. 1984), see also United States v. Hall, 604 F.3d 539, 543 (8th

 Cir. 2010) (“‘We have consistently held crimes or acts which are inextricably intertwined with the

 charged crime are not extrinsic and Rule 404(b) does not apply.’ Evidence of other crimes or acts

 is inextricably intertwined if it is an >integral part of the immediate context of the crime charged.”

 (citations omitted)).

        In United States v. Johnson, 463 F.3d 803, 808 (8th Cir. 2006), the court stated:

        We have held that Rule 404(b), which governs the admission into evidence of
        wrongful conduct other than the conduct at issue, applies “only to ‘extrinsic’ and
        not to ‘intrinsic’ evidence.” United States v. Swinton, 75 F.3d 374, 377 (8th Cir.
        1996). Evidence of other wrongful conduct is considered intrinsic when it is offered
        for the purpose of providing the context in which the charged crime occurred.
        United States v. Forcelle, 86 F.3d 838, 842 (8th Cir.1996). Such evidence is
        admitted because “the other crime evidence ‘completes the story’ or provides a
        ‘total picture’ of the charged crime.” Id.

 Here, except as otherwise noted, the additional evidence completes the story and provides a total

 picture of the charged crimes.

        An example of a text message being used as intrinsic evidence is found in United States v.

 Ross, 969 F.3d 829 (8th Cir. 2020). In that case, defendants Ross and King decided to commit a

 robbery because King needed money to make a car payment. Ross sent a text message to King:

 “Sup foo lets rob these Mexicans down here.” Two days later, Ross sent another text message to

 King asking to meet. King responded that he was on the way. Id. at 835. Ross and King then

 carjacked, kidnapped and eventually murdered the victim. Id. Ross and King were identified and

 charged. Id. at 836.

        King and Ross proceeded to trial. During the trial, the district court admitted the text

 message, “Sup foo lets rob these Mexicans down here.” The court of appeals found that even

 though the victim was not Mexican, the message was inextricably intertwined with the charged

                                                   5




                            Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 6 of 34 PageID #: 1167




 offense: “The evidence suggested that the motive for the robbery was pecuniary gain, so it was

 reasonable to infer that the identity of the victim was not central to the conspiracies: a proposal to

 rob ‘Mexicans’ easily could have evolved into a plan to rob [the victim].” Id. at 842.

        The texts described below, complete the story and provide a total picture of the charged

 crimes. If the Court concludes that the texts are not inextricably intertwined, the texts are

 nonetheless admissible under Rule 404(b) to prove “motive, intent, preparation, plan, knowledge,

 identity, absence of mistake, or lack of accident.” Fed. R. 404(b); see also Pierson, 544 F.3d at

 940.

 IV.    Compliance with Bruton

        If required, the texts have been redacted in compliance with Bruton v. United States, 391
 U.S. 123 (1968).
        In Bruton, the Supreme Court “held that a defendant is deprived of his rights under
        the Confrontation Clause when his nontestifying codefendant’s confession naming
        him as a participant in the crime is introduced at their joint trial, even if the jury is
        instructed to consider that confession only against the codefendant.” Richardson v.
        Marsh, 481 U.S. 200, 201-02, 107 S.Ct. 1702, 95 L.Ed.2d 176 (1987). “Bruton does
        not apply at all when a codefendant's statements do not incriminate the defendant
        either on their face or when considered with other evidence.” United States v.
        Melina, 101 F.3d 567, 570 (8th Cir.1996), overruled on other grounds by Jones v.
        United States, 529 U.S. 848, 120 S.Ct. 1904, 146 L.Ed.2d 902 (2000). Moreover,
        “Supreme Court cases have held that Bruton is not violated if the non-testifying
        defendant's statement only inculpates a codefendant inferentially—through linkage
        to other evidence.” United States v. Coleman, 349 F.3d 1077, 1085 (8th Cir.2003)
        (discussing redacted statement of non-testifying defendant).
 United States v. Ali, 799 F.3d 1008, 1024-25 (8th Cir. 2015).

        Thus, Bruton does not apply if a non-testifying codefendant’s statements do not incriminate

 the defendant, and it is not violated if a non-testifying codefendant’s statements only inculpate a

                                                   6




                            Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 7 of 34 PageID #: 1168




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 8 of 34 PageID #: 1169




  Martinous         Dustin Boone,            9/14/17 14:41      that's what it's looking like.
  Walls             Christopher Myers,
                    Matt Manley,
                    Andrew Kleffner
  Andrew            Dustin Boone,            9/14/17 14:42      I'll be on standby from Oakville
  Kleffner          Christopher Myers,                          to drive Sgt. Manley and Capt.
                    Martinous Walls,                            Mueller around.
                    Matt Manley
  Dustin Boone      Chris Meyers,      9/14/17 14:44            Yep 9am to practice walking in a
                    Martinous Walls,                            line with a stick....... until shit gets
                    Matt Manly, Andrew                          real and they realize walking in a
                    Kleffner                                    line doesn’t work as well as
                                                                swinging the stick!

        b. Myers’ text on September 15, 2017, 7:07 AM

        Myers’ text is intrinsic evidence because the text provides the context of the CDT response

 during the protests. Additionally, Myers text, “let’s whoop some ass,” describes Myers’ attitude

 towards the protesters. The text is probative of Myers’ intent to assault protesters (L.H. was an

 undercover officer posing as a protester) and willfully deprive them of the right to be free from

 unreasonable seizure and free from unreasonable force.

        Michael Hines’ text is admissible because it was adopted by Myers. See Fed. R. Evid.

 801(d)(2)(B); United States v. Lomas, 826 F.3d 1097, 1105 (8th Cir. 2016) (“For an out-of-court

 statement to constitute an adoptive admission, the defendant must have been present when the

 statement was made, have understood it, and have had an opportunity to deny it.” (citation

 omitted)).

        If the Court determines that the texts are not intrinsic evidence, the texts are admissible

 under Rule 404(b) for the purpose of showing Myers’ motive and intent to assault protesters, and

 that his actions were not the result of mistake or accident.




                                                   8




                            Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 9 of 34 PageID #: 1170




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 10 of 34 PageID #: 1171




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 11 of 34 PageID #: 1172




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 12 of 34 PageID #: 1173




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 13 of 34 PageID #: 1174




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 14 of 34 PageID #: 1175




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 15 of 34 PageID #: 1176




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 16 of 34 PageID #: 1177




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 17 of 34 PageID #: 1178




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 18 of 34 PageID #: 1179




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 19 of 34 PageID #: 1180




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 20 of 34 PageID #: 1181




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 21 of 34 PageID #: 1182




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 22 of 34 PageID #: 1183




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 23 of 34 PageID #: 1184




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 24 of 34 PageID #: 1185




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 25 of 34 PageID #: 1186




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 26 of 34 PageID #: 1187




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 27 of 34 PageID #: 1188




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 28 of 34 PageID #: 1189




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 29 of 34 PageID #: 1190




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 30 of 34 PageID #: 1191




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 31 of 34 PageID #: 1192




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 32 of 34 PageID #: 1193




                       Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 33 of 34 PageID #: 1194




                                                          minority males and police…




  Christopher                            5/22/18 5:26     *him* not Jim
  Myers
                    Christopher Myers    5/22/18 17:29    Lmao yeah. Even [the] liberal
                                                          [officer] beat the shit out of his guy
                                                          with his flashlight lol
  Christopher                            5/22/18 17:31     Haha
  Myers


 VI.    Conclusion

        For the foregoing reasons, the Government respectfully requests that the Court admit the

 evidence outlined above because the evidence is intrinsic to the charged offenses, or, in the

 alternative, pursuant to Rule 404(b).

                                               Respectfully submitted,

                                               SAYLER A. FLEMING
                                               United States Attorney

                                                /s/ Robert F. Livergood
                                               ROBERT F. LIVERGOOD, #35432MO
                                               CARRIE COSTANTIN #35925
                                               Assistant United States Attorneys
                                               111 S. 10th Street, Rm. 20.333
                                               St. Louis, Missouri 63102
                                               (314) 539-2200




                                               33




                            Attachment 1
Case: 4:18-cr-00975-ERW Doc. #: 287-1 Filed: 02/18/21 Page: 34 of 34 PageID #: 1195




                                CERTIFICATE OF SERVICE

        I hereby certify that on February 12, 2021, the foregoing was filed electronically with the

 Clerk of the Court and emailed to the following:

 Patrick S. Kilgore
 Attorney for Dustin Boone
 1015 Locust
 Suite 914
 St. Louis, MO 63101
 Email: patrick@patrickkilgorelaw.com;

 N. Scott Rosenblum
 Attorney for Christopher Myers
 120 S. Central Ave.
 Suite 130
 Clayton, MO 63105
 Email: srosenblum@rsflawfirm.com; and

 John P. Rogers
 Attorney for Steven Korte
 120 S. Central Ave.
 Suite 160
 Clayton, MO 63105
 Email: jrogers@rsblawfirm.com.



                                             /s/Robert F. Livergood
                                             ROBERT F. LIVERGOOD, #35432MO
                                             Assistant United States Attorney




                                                34




                           Attachment 1
